Per Curiam.
We hold, in affirming defendant’s conviction for aggravated rape, Minn. St. 609.291, that there was sufficient credible evidence to sustain the conviction and that the trial judge did not abuse his discretion in denying defendant’s pretrial motion for a change of venue or in admitting photographs of the victim, taken 2 days after the incident, which showed the bruised condition of her body.
With respect to the first issue, we rely on, among other cases, State v. McGlynn, 292 Minn. 405, 195 N. W. 2d 583 (1972); State v. Whelan, 291 Minn. 83, 189 N. W. 2d 170 (1971); State v. Artez, 286 Minn. 545, 176 N. W. 2d 81 (1970). With respect to the denial of the change of venue motion, see, State v. Annis, 291 Minn. 552, 192 N. W. 2d 419 (1971). On the issue of admissibility of the photographs, see, State v. Tinklenberg, 292 Minn. 271, 194 N. W. 2d 590 (1972), and State v. Dimler, 206 Minn. 81, 287 N. W. 785 (1939).
Affirmed.